                        Case 18-12773-BLS   Doc 26-2   Filed 12/19/18   Page 1 of 9



                                              EXHIBIT B



                                            Blackline Order




28223342.1 12/19/2018
                        Case 18-12773-BLS      Doc 26-2    Filed 12/19/18   Page 2 of 9



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

INTERTOUCH HOLDINGS LLC,                                  Case No. 18-12772 (BLS)

                                     Debtor.              Re: D.I. ____


In re:                                                    Chapter 11

INTERTOUCH TOPCO LLC,                                     Case No. 18-12773 (BLS)

                                     Debtor.              Re: D.I. _____


    INTERIM ORDER, PURSUANT TO SECTIONS 105(a), 363(c)(1), AND 1108 OF THE
     BANKRUPTCY CODE, (A) AUTHORIZING (I) CONTINUED MAINTENANCE OF
      EXISTING BANK ACCOUNT; (II) CONTINUED USE OF EXISTING BUSINESS
      FORMS; AND (III) THE OPENING AND CLOSING OF BANK ACCOUNTS AND
          (B) WAIVING CERTAIN UNITED STATES TRUSTEE GUIDELINES

             Upon the motion by interTouch Holdings LLC (“Holdco”) and interTouch Topco LLC

(“Topco” and, together with Holdco, the “Debtors”), the above-captioned debtors and debtors-in-

possession (together, the “Debtors”), pursuant to Sections 105(a), 363(c)(1), and 1108 of title 11

of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), Rules

6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Local Rule 2015-2 of the Local Rules for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), (a) authorizing (i) the continued maintenance of the Debtors’

existing bank account, (ii) the continued use of existing business forms, and (ii) the opening and

closure of bank accounts as deemed necessary and appropriate in the Debtors’ business judgment

and (b) waiving certain United States trustee operating guideline relating to bank accounts; and

due and sufficient notice of the Motion having been given under the particular circumstances; and

it appearing that no other or further notice need be provided; and it appearing that the relief



28130856.1 28130856.2 12/18/2018
                        Case 18-12773-BLS         Doc 26-2     Filed 12/19/18     Page 3 of 9



requested by the Motion is in the best interests of the Debtors, their estates, creditors, and other

parties in interest; and after due deliberation thereon and sufficient cause appearing therefor, it is

hereby

             ORDERED that:

             1.           The Motion is GRANTED on an interim basis as set forth herein.

             2.           The final hearing (the “Final Hearing”) on the Motion will be will be held on

_______________________, at ________ _.m. (Eastern Standard Time). Any objections or

responses to entry of a final order on the Motion must be filed on or before 4:00 p.m. (Eastern

Standard Time) on ____________________, and served on the following parties: (i) the Office of

the United States Trustee for the District of Delaware, J. Caleb Boggs Federal Building, 844

North King Street, Suite 2207, Wilmington, Delaware 1980l. (Attn: Jaclyn Weissgerber, Esq.);

and (ii) Klein LLC, 919 Market Street, Suite 600, Wilmington, DE 19801 (Attn: Julia B. Klein,

Esq.). In the event no objections to entry of a final order on the Motion are timely received, this

Court may enter such final order without need for the Final Hearing.

             3.           Pursuant to sections 105 and 363 of the Bankruptcy Code, the Debtors are

authorized to designate, maintain and continue to use the existing bank account listed on Exhibit

A hereto with the same account number, and treat such account for all purposes as an account of

the Debtors in their Holdco in its capacity as debtors debtor in possession.

             4.           The Debtors are Holdco is authorized to continue to use its existing business forms

without the designation “Debtor in Possession” or a debtor in possession case number imprinted

upon them, provided, however, in the event that the Debtors Holdco needs to purchase new

business forms during the pendency of these chapter 11 cases, such other business forms will

include a legend referring to the Debtor Holdco as “Debtor in Possession” or “DIP.”



                                                           2
28130856.1 28130856.2 12/18/2018
                        Case 18-12773-BLS         Doc 26-2     Filed 12/19/18     Page 4 of 9



             5.           After the Petition Date, and subject to the terms of this Order, Chase is authorized

and directed to continue to administer the Chase Bank Account as such account was maintained

prepetition, without interruption and in the usual and ordinary course, and to pay any wire

transfers, ACH transfers, electronic fund transfers or other items presented, issued or drawn on the

Chase Bank Account, provided, however, that nothing contained herein shall authorize Chase to

honor any check issued or dated prior to the date of the commencement of this case, except as

otherwise provided by further order of this Court.

             6.           The Debtor Holdco is hereby authorized to execute any additional documents as

may be required to carry out the intent and purpose of this Order.

             7.           The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

             8.           Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

             9.           Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

             10.          Within five (5) business days of entry of this Order, the Debtors shall (a) serve a

copy of this Order on Chase and (b) request that Chase internally code the Chase Bank Account

as a “debtor-in-possession” account.

             11.          The Subject to the limitations contained herein, the Debtors are authorized to

implement reasonable changes to their existing cash management system as they may deem

necessary or appropriate, including closing any of accounts or opening any new accounts,

wherever the Debtors deem that such accounts are needed or appropriate. Any new account that

the Debtors open shall be: (a) with a bank that is organized under the laws of the United States of

America or any state therein and that is insured by the FDIC; (b) designated a “debtor-in-

possession” or “DIP” account by the relevant bank; and (c) with an institution that has executed a

Uniform Depository Agreement with the U.S. Trustee Delaware Office. The Debtors shall

                                                           3
28130856.1 28130856.2 12/18/2018
                        Case 18-12773-BLS          Doc 26-2     Filed 12/19/18     Page 5 of 9



provide ten (10) days’ prior notice to the U.S. Trustee and , counsel to any official committee

appointed in these cases , and counsel to Gate Worldwide Holdings LLC, before the Debtors open

a new account or close any existing Account. Unless otherwise provided herein, the relief, rights,

and responsibilities provided for in this Order shall be deemed to apply to any and all Accounts,

including, without limitation, any new accounts.

             12.          The Debtors are prohibited from entering into any intercompany transactions with

any non-debtor affiliates. The Debtors are also prohibited or from providing any funds or

transferring any assets to any non-Debtor affiliates.

             13.          Notwithstanding anything contained herein, despite the Debtors’ use of a

consolidated cash management system, the The Debtors shall calculate their quarterly fees under

28 U.S.C. § 1930(a)(6) based on the disbursements of each Debtor, regardless of which Debtor

makes those disbursements.

             14.          The Court shall retain jurisdiction to hear and determine all matters arising from or

relating to the interpretation or implementation of this Interim Order.

Dated _________, 2018
Wilmington, Delaware

                                                        __________________________________
                                                        The Honorable Brendan L. Shannon
                                                        United States Bankruptcy Judge




                                                            4
28130856.1 28130856.2 12/18/2018
                  Case 18-12773-BLS            Doc 26-2      Filed 12/19/18       Page 6 of 9



                                            Comparison Details
Title                     pdfDocs compareDocs Comparison Results
Date & Time               12/18/2018 9:18:37 PM
Comparison Time           0.88 seconds
compareDocs version       v4.3.0.46

                                                    Sources
                          [FirmDMS][#28130856] [v1] Gate Worldwide / interTouch / Gate Worldwide's
Original Document
                          proposed revised interim cash management order.docx
                          [FirmDMS][#28130856] [v2] Gate Worldwide / interTouch / Gate Worldwide's
Modified Document
                          proposed revised interim cash management order.docx

Comparison Statistics                                           Word Rendering Set Markup Options
Insertions                   2                          Name                             Saul Ewing
Deletions                    2                          Insertions
Changes                      13                         Deletions
Moves                        0                          Moves / Moves
Font Changes                 0                          Font Changes
Paragraph Style Changes      0                          Paragraph Style Changes
Character Style Changes      0                          Character Style Changes
TOTAL CHANGES                17                         Inserted cells
                                                        Deleted cells
                                                        Merged cells
                                                        Changed lines                 Mark left border.
                                                        Comments color                   By Author.
                                                        Balloons                            False

               compareDocs Settings Used                      Category              Option Selected
Open Comparison Report after Saving                            General                  Prompt
Report Type                                                     Word                  Formatting
Character Level                                                 Word                     False
Include Headers / Footers                                       Word                     True
Include Footnotes / Endnotes                                    Word                     True
Include List Numbers                                            Word                     True
Include Tables                                                  Word                     True
Include Field Codes                                             Word                     True
Include Moves                                                   Word                     True
Show Track Changes Toolbar                                      Word                     True
Show Reviewing Pane                                             Word                     True
Update Automatic Links at Open                                  Word                     False
Summary Report                                                  Word                      End
Include Change Detail Report                                    Word                      End
Document View                                                   Word                     Print
Remove Personal Information                                     Word                     False
                 Case 18-12773-BLS   Doc 26-2   Filed 12/19/18   Page 7 of 9



Flatten Field Codes                              Word                  False
              Case 18-12773-BLS         Doc 26-2      Filed 12/19/18    Page 8 of 9



[#28130856] [v1] Gate Worldwide / interTouch / Gate Worldwide's proposed revised interim
cash management order.docx (compared to [#28130856] [v2] Gate Worldwide / interTouch /
Gate Worldwide's proposed revised interim cash management order.docx)
Done by compareDocs - 12/18/2018 9:18:37 PM

Main document changes


Change #1 - Changed
"28130856.1 " changed to "28130856.2 "

Change #2 - Changed
"28130856.1 " changed to "28130856.2 "

Change #3 - Inserted
(“Holdco”)

Change #4 - Inserted
(“Topco” and, together with Holdco, the “Debtors”)

Change #5 - Deleted
(together, the “Debtors”)

Change #6 - Changed
"the Debtors in their " changed to "Holdco in its "

Change #7 - Changed
"debtors " changed to "debtor "

Change #8 - Changed
"The Debtors are " changed to "Holdco is "

Change #9 - Changed
"the Debtors " changed to "Holdco "

Change #10 - Changed
"the Debtor " changed to "Holdco "

Change #11 - Changed
"The Debtor " changed to "Holdco "

Change #12 - Changed
"The " changed to "Subject to the limitations contained herein, the "
             Case 18-12773-BLS         Doc 26-2     Filed 12/19/18     Page 9 of 9




Change #13 - Changed
" and " changed to ", "

Change #14 - Changed
" " changed to ", and counsel to Gate Worldwide Holdings LLC, "

Change #15 - Changed
"with any non-debtor affiliates. The Debtors are also prohibited " changed to "or "

Change #16 - Deleted
non-Debtor

Change #17 - Changed
"Notwithstanding anything contained herein, despite the Debtors’ use of a consolidated cash
management system, the " changed to "The "
